MEMORANDUM OPINION
                                        No. 04-10-00600-CR

                                          Glen MARTIN,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR7030
                           Honorable Lori I. Valenzuela, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 20, 2011

AFFIRMED

           A jury found appellant Glen Martin guilty of aggravated assault with a deadly weapon.

Martin had requested the trial court assess punishment, and the trial court sentenced Martin to

twenty years confinement in the Texas Department of Criminal Justice–Institutional Division.

On appeal, Martin contends the trial court erred in admitting certain evidence. We affirm the

trial court’s judgment.
                                                                                    04-10-00600-CR


                                          BACKGROUND

       A detailed rendition of the facts is unnecessary to the disposition of Martin’s claims. We

therefore provide a short factual statement for context.

       Stephen Gilder and some friends went to a convenience store. As they were leaving the

store, a “stocky male” confronted the group. When their attempts to ignore the man failed,

Gilder responded. As Gilder and the “stocky male” argued, Martin appeared and approached the

men. Martin shot Gilder twice.

       Martin was indicted and entered a plea of not guilty. After a jury trial, Martin was

convicted. He then perfected this appeal.

                                            ANALYSIS

       In his first issue, Martin contends the trial court erred in admitting “character evidence

and other crimes, wrongs or acts.” Specifically, he maintains that “[t]hroughout the trial with

multiple witnesses as well as in closing argument numerous times, reference by the State was

made to gang violence, retaliation, ‘putting lives on the line’, etc.” Martin contends admitting

this evidence was error under the federal and state constitutions, the Texas Code of Criminal

Procedure, and the Texas Rules of Evidence.

       We must first address the briefing of the first issue. Martin does not describe the specific

evidence he contends should not have been admitted, nor has he provided this court with a single

record citation to establish where this evidence was admitted or where he objected to the

admission of the evidence. Rather, he generally refers this court to his statement of facts, which

consists of more than six pages. Moreover, the quoted statement above fairly describes Martin’s

entire argument except for his equally general statement that the admission of the evidence was

harmful. And finally, although he quotes from the federal and state constitutions, the code of



                                                -2-
                                                                                       04-10-00600-CR


criminal procedure, and the rules of evidence, he simply fails to apply the law to the facts. In

other words, his brief is devoid of any actual argument.

        Rule 38.1(i) of the Texas Rules of Appellate Procedure requires a brief to contain “a clear

and concise argument for the contentions made, with appropriate citations to the record.” TEX.

R. APP. P. 38.1(i). As stated by the Texas Court of Criminal Appeals in overruling an appellant’s

point of error: “[i]t is not sufficient that appellant globally cite the ‘Sixth Amendment,’ . . . it is

incumbent upon counsel to cite specific legal authority and to provide legal argument based upon

that authority.” Numerous courts, including this one, have overruled issues based on inadequate

briefing.   See, e.g., Roberts v. State, 220 S.W.3d 521, 527-28 (Tex. Crim. App. 2007);

Dornbusch v. State, 262 S.W.3d 432, 438 n.3 (Tex. App.—Fort Worth 2008, no pet.); Kennedy v.

State, 255 S.W.3d 684, 688 (Tex. App.—Eastland 2008, no pet.); Fleming v. State, 987 S.W.2d
912, 921 (Tex. App.—Beaumont 1999, no pet.); Torres v. State, 979 S.W.2d 668, 672 (Tex.

App.—San Antonio 1998, no pet.).

        Because Martin has done nothing more than state the issue and generally cite to

authorities without application or argument, he has inadequately briefed his first issue, and we

overrule it on that basis.

        As for his second issue, Martin’s brief is plagued by the same inadequacies. In issue two,

Martin contends the same evidence he complained of in his first issue should not have been

admitted because it was irrelevant. Martin cites to rules 402 and 403 of the Texas Rules of

Evidence and cites a case for the appropriate standard of review. Again, there is no identification

of the specific evidence which he contends should not have been admitted, and no record

references to the places where the evidence was admitted and he objected to its admission.




                                                 -3-
                                                                                  04-10-00600-CR


There is merely the same reference to his six-page statement of facts. Accordingly, for the

reasons issue one was inadequately briefed and overruled, we overrule Martin’s second issue.

       Even if we were to overlook the briefing inadequacies and review the merits of the issues,

we would find Martin has preserved nothing for our review because he failed to object to the

evidence of which he complains when it was admitted. Martin, in fact, admits in his brief that no

trial objection was made.

       To preserve error for appellate review, the complaining party must have presented to the

trial court a timely request, objection, or motion stating the specific grounds for the ruling

desired, unless the grounds are apparent from the context. TEX. R. APP. P. 33.1(a); Fuller v.

State, 253 S.W.3d 220, 232 (Tex. Crim. App. 2008); Griggs v. State, 213 S.W.3d 923, 927 (Tex.

Crim. App. 2007); Jimenez v. State, 307 S.W.3d 325, 332 (Tex. App.—San Antonio 2009, pet.

ref’d). This preservation requirement applies to complaints about the improper admission of

evidence. Jimenez, 307 S.W.3d at 332 (quoting Saldano v. State, 70 S.W.3d 873, 889 (Tex.

Crim. App. 2002)). Moreover, a pretrial motion in limine preserves nothing for appellate review;

rather, an objection must be lodged when the evidence is offered for admission at trial. Fuller,
213 S.W.3d at 927; see Griggs, 213 S.W.3d at 926 n.1 (citing Manns v. State, 122 S.W.3d 171,

190 (Tex. Crim. App. 2003)).

       Because Martin only filed a motion in limine and failed to object when the evidence of

which he complains was offered for admission into evidence, he has preserved nothing for our

review. See id. We therefore overrule his issues on this basis as well.

       Based on the foregoing, we affirm the trial court’s judgment.


                                                            Marialyn Barnard, Justice

Do Not Publish

                                               -4-